Citation Nr: 1146898	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-34 002	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for the Veteran's service-connected hypertension. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1959 to December 1960 and from October 1961 to December 1987. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In his September 2008 Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  However, in December 2010 the Veteran explicitly withdrew his request for a hearing.  38 C.F.R. § 20.704(e).  Accordingly, the request for a hearing has been withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to a rating in excess of 10 percent for his service-connected hypertension.  The Board finds that additional development is necessary with respect to the Veteran's claim.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

The Veteran, through his representative, has argued that the current evaluation assigned for his hypertension does not accurately reflects its severity.  The Board notes that the Veteran's most recent VA examination was conducted in December 2007.  Finally, the Board notes that updated VA treatment records that might support or contradict the Veteran's assertions have not been associated with the claims file.  

The United States Court of Appeals for Veterans Claims (the Court) has held that where a veteran claims that a disability is worse than when previously rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Because the Veteran has indicated that his hypertension results in significant limitations not indicated by the Veteran's earlier examination, and because there appears to be a significant possibility of a worsening of that condition, the Board finds that a new examination is necessary to reach a decision on the Veteran's claim. 

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain updated VA treatment records from the VA North Texas Health Care System as well as take any appropriate action to obtain treatment records from any other providers who may have evaluated the Veteran's service-connected hypertension.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.

2.  Thereafter, the RO/AMC should schedule the Veteran for a comprehensive VA examination to determine the current nature and severity of his service-connected hypertension.  The examiner is requested to review the claims file, and following this review and examination, the examiner should report complaints and clinical findings pertaining to both conditions in detail.  Notation should also be made as to the degree of functional impairment attributable to the Veteran's hypertension.  A clear rationale for all opinions would be helpful and a discussion of the facts and principles involved would be of consideration assistance to the Board.

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

